Exhibit 10.2 SUBLEASE THIS SUBLEASE is made on January 1, 2009 (date) between DEBIT CARAD LOANS, LLC, A SOUTH DAKOTA LLC, (the "Lessee") and NATIONAL GOLF EMPORIUM, INC. A NEVADA CORPORATION (the “Sublessee”). In consideration of the payment of the rent and the performance of the promises by the Sublessee set forth below, the Lessee hereby leases to the Sublessee the following described Premises, with all the appurtenances, (the “Premises”) situated in JEFFERSON County, State of Colorado, the address of which is OFFICE 3 AT 25#230, GOLDEN, CO80401 Property Address Legal Description The Premises are subleases unto the Sublessee from 12 o’clock noon January 1, 2009 to 12 o’clock noon on December 31, 2010 at a rental of $500.00 per month payable without notice and in advance, on the first day of each calendar month during the term of this sublease at the office of the Lessee at 25188 Gensess Trail Road #230, Golden , CO80401. The Sublessee, in consideration of the leasing of the Premises, agrees to the following terms: 1.The sublessee shall pay the rent for the Premises above-described. 2. The subleessee shall, at the expiration of this Sublease, surrender the Premises in as good a condition as when the Sublessee entered the Premises, ordinary wear and tear excepted.The Sublessee shall keep all sidewalks on and around the Premises free and clear from ice and snow; keep the entire exterior Premises from all litter, dirt, debris and obstructions; and keep the Premises in a clean and sanitary condition as required by the ordinances of the city and county in which the property is situate. 3. The Sublessee shall not sublet any part of the Premises, nor assign the Sublessee, or any interest therein, without the written consent of the Lessee. 4. The Sublessee shall use the Premises only as any lawful business and shall not use the Premises for any purposes prohibited by the laws of the United States or the State of Colorado, or of the ordinances of the city or town in which the Premises are located, and shall neither permit nor suffer any disorderly conduct, noise or nuisance having a tendency to annoy or disturb any persons occupying adjacent premises. 5. The Sublessee shall neither hold, nor atte4mpt to hold, the Lessee, its agents, successors and assigns, liable for any injury, damage, claims or loss to person or property occasioned by any accident, condition or casualty to, upon or about the Premises including, but not limited to , defective wiring, the breaking or stopping of the plumbing or sewage upon the Premises, unless such accident, condition or casualty is directly caused by intentional or reckless acts or omission of the Lessee.Notwithstanding any duty the Lessee may have hereunder to repair or maintain the Premises, in the event that the improvement upon the Premises are damaged by the negligent, reckless or intentional act or omission of the Sublessee or any employees, agents, invitees, licensees or contractors, the Sublessee shall bear the full cost of such repair or replacement.The Sublessee shall hold Lessee, Lessee’s agents and their respective successors and assigns, harmless and indemnified from all injury, loss claims or damage to any person or property while on the Premises or any other part of Lessee’s property (or arising in any way out of Sublessee’s business) which is occasioned nu an act or omission of Sublessee. Sublessee’s employees, agents, invitees, licensees or contractors.The Sublessee shall neither permit nor suffer the Premises, or the walls or floors thereof, to be endangered by overloading, nor the Premises to be used for any purpose which would rendered the insurance thereon void or the insurance risk more hazardous, nor make any alterations to or changes in, upon, or about the Premises without first obtaining written consent of the Lessee.The Sublessee shall permit the Lessee to place it “For Rent” sign upon the Premises at any time after sixty (60) days before the end of the Sublease. 6. To allow the Lessee to enter the Premises at any reasonable hour. IT IS EXPRESSLY UNDERSTOOD AND AGREED BETWEEN LESSEE AND SUBLESSEE AS FOLLOWS: 7. The Sublessee shall be responsible for paying the following utilities. ¨ Electric¨ Gas¨ Water¨ Sewer¨ Phone¨ Refuse Disposal¨ Janitorial Services¨ Other The x Lessee ¨ Sublessee agrees to keep all the improvements upon the Premises including, but not limited to, structural components, interior and exterior walls, floors, ceiling, roofs, sewer connections, plumbing, wiring and glass in good maintenance and repair at their expense.In the event of the Lessee is responsible for repair of the Premises, the Sublessee shall be obligated to notify the Lessee if any condition upon the Premises requiring repair and the Lessee shall be provided a reasonable time to accomplish said repair. 8.This sublease is subject to all of the terms and conditions of that primary lease for the Premises executed by Lessee on JULY 30, 3007 (date).
